Citation Nr: 0723681	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  04-21 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Diego, California


THE ISSUE

Entitlement to an effective date earlier than March 14, 2003, 
for the grant of service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from September 1944 to February 1966.  The 
veteran died in September 1992.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2003 rating decision that granted service connection for the 
cause of the veteran's death, effective March 14, 2003.  The 
appellant requested a Board hearing, but later withdrew the 
request.  At the appellant's request, the Board has advanced 
the case on the docket pursuant to 38 U.S.C.A. § 7107(a) 
(West 2002) and 38 C.F.R. § 20.900(c) (2006). 


FINDING OF FACT

The veteran died in September 1992; VA first received the 
appellant's claim for service connection for the cause of the 
veteran's death on March 14, 2003; the record shows no prior 
communication from the appellant to VA that may be considered 
as a formal or informal claim.


CONCLUSION OF LAW

An effective date prior to March 14, 2003, for the award of 
service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2006).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA applies to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As was noted above, this appeal stems from the rating 
decision that granted service connection for the cause of the 
veteran's death, and assigned an effective date for the 
grant.  Once a decision granting service connection and an 
effective date is issued, statutory notice has served its 
purpose, and its application is  no longer necessary.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The appellant 
has exercised her right to appeal the effective date 
assigned, and a May 2004 statement of the case (SOC) provided 
notice on the downstream issue of an earlier effective date.  
The SOC advised the appellant of what the evidence showed, 
the governing legal criteria, and the basis for the decision 
that was made.  She has had ample opportunity to respond, 
submit additional evidence/argument, and is not prejudiced by 
any notice defect earlier in the process.  

Regarding VA's duty to assist, it is noteworthy that that the 
veteran's original claims file was lost or destroyed, and 
that the current file is one that was rebuilt.  The RO 
arranged for exhaustive search for prior records, but they 
could not be located.  The appellant has not identified any 
pertinent evidence that remains outstanding;, in July 2004 
she submitted a statement indicating she had no additional 
evidence.  Hence, VA's duty to assist is met.  

II. Factual Background

The veteran's death certificate shows that he died in 
September 1992.  On March 14, 2003, the RO received the 
appellant's claim seeking service connection for the cause of 
the veteran's death.  In the remarks section, she wrote, "I 
wish to reopen my DIC claim...."

An April 2003 document indicates the veteran's original 
claims folder was lost and that the file was rebuilt.

An August 2003 rating decision granted service connection for 
the cause of the veteran's death, effective March 14, 2003.

In her April 2004 notice of disagreement and June 2004 
substantive appeal, the appellant stated that the effective 
date of the award should have been in 1992 because she filed 
an informal claim for benefits after her husband died and 
that this earlier claim was not acted upon.




III. Legal Criteria and Analysis

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. §  5101(a); 
38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  If a formal 
claim is received within one year of an informal claim, it 
will be considered filed as of the date of receipt of the 
informal claim. 38 C.F.R. § 3.155.  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection for the cause of the veteran's death was 
granted effective March 14, 2003, the date the instant claim 
was received.  The appellant alleges that she filed an 
unadjudicated "informal" claim in 1992 just after the 
veteran died.  

As the veteran's original claims file has been lost, VA has a 
well-recognized heightened duty to assist the claimant in 
developing the record.  The record does not show that a 
formal or informal claim for the cause of the veteran's date 
was previously filed.  The appellant has not presented or 
identified any evidence to support her contention that she 
submitted an "informal claim" in 1992, or that such claim 
went unadjudicated (In fact, her comment on her claim that 
she wishes "to reopen" her DIC claim suggests a previously 
adjudicated claim that became final.  However, there is no 
record of a prior adjudication.)  Without any supporting 
evidence of a prior claim, formal or informal, there is no 
legal basis for assigning an effective date earlier than that 
assigned by the RO.  Hence, an effective date prior to March 
14, 2003, is not warranted. 


ORDER

An effective date prior to March 14, 2003, for the grant of 
service connection for the cause of the veteran's death is 
denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


